DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 7, 14 is/are objected to because of the following informalities: these claims recite multiple instances of “a presentation time”, and then later refers to multiple instances of “the presentation time”.
These limitations lack proper antecedent basis.
For purposes of applying prior art, Examiner interprets these limitations to refer to unique presentation time for each instance of stimulus displayed during each separate phase of the test, and that the sum of the presentation time assigned to the each stimulus during each separate phase of the test is used to calculate the anticipatory response threshold.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method of assigning an individual to a group for a clinical study on a psychotic disorder using a non-invasive computational device-based test, the method comprising: 
a. 	having the individual perform a latent inhibition assessment using the computational device and a graphical user interface coupled thereto, the latent inhibition assessment comprising a pre- exposure phase and a test phase, 
i. 	wherein the pre-exposure phase includes,
presenting the individual with a first set of directions for how to respond to each stimulus of a first group of stimuli, wherein the first set of directions include pre-exposure phase instructions which require the individual to respond to each stimulus of the first group of stimuli in a defined manner; 
presenting the individual with a random order of the first group of stimuli, each stimulus being presented for a presentation time between 10 msec to 10,000 msec with an optional interval time between each stimulus of  1 msec to 10,000 msec, wherein the first group of stimuli comprises a plurality of stimuli including at least one preexposed stimulus and one or more neutral stimuli, wherein the at least one preexposed stimulus is a pre-target stimulus; 
ii. 	wherein the test phase includes, 
presenting the individual with a second set of directions for how to respond to each stimulus of a second group of stimuli, wherein the second set of directions include test phase instructions which require the individual to anticipate the occurrence of a target stimulus; 
presenting the individual with the second group of stimuli, each stimulus being presented for a presentation time between 10 msec to 10,000 msec with an interval time between each stimulus of 1 msec to 10,000 msec, wherein the second group of stimuli comprises a plurality of stimuli including the at least one preexposed stimuli, a non-preexposed stimulus, the target stimulus, and the one or more neutral stimuli, wherein the non-preexposed stimulus is a pre-target stimulus that was not shown during the pre-exposure phase; 
recording and analyzing the individual's interaction with the graphical user interface following presentation of each stimulus from the second group of stimuli by measuring a response time associated with each stimulus from the plurality of stimuli to determine a target anticipated response, wherein an anticipatory response to the target stimulus of less than the sum of the presentation time and interval time according to the second set of directions is indicative that the individual anticipated the occurrence of the target stimulus, and wherein an anticipatory response to the target stimulus of equal to or more than the sum of the presentation time and interval time according to the second set of directions is indicative that the individual failed to anticipate the occurrence of the target stimulus; 
b. 	measuring a latent inhibition response of the individual by calculating a latent inhibition score by modeling each target anticipated response in one or more statistical analyses within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor, the one or more statistical analyses comprising 
i.	 determining one or more reaction times associated with each target stimulus from the plurality of stimuli, 
ii. 	determining a number of anticipatory responses indicative that the individual anticipated the occurrence of the target stimulus, 
iii. 	determining a number of anticipatory responses indicative that the individual failed to anticipate the occurrence of the target stimulus, 
iv. 	determining a percentage of anticipatory responses indicative that the individual anticipated the occurrence of the target stimulus, 
v. 	determining a percentage of anticipatory responses indicative that the individual failed to anticipate the occurrence of the target stimulus, or 
vi. 	determining an accuracy sensitivity d', wherein the calculated latent inhibition score is used to classify whether the individual exhibited an attenuated latent inhibition response, a normal latent inhibition response or an enhanced latent inhibition response from the latent inhibition score, and determining whether the individual exhibited an attenuated latent inhibition response, a normal latent inhibition response or an enhanced latent inhibition response from the latent inhibition score; and 
c.	assigning the individual to a specific group designated for the clinical study, wherein the clinical study is initiated for the individual in the specific group based on the latent inhibition score.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of displaying a stimulus to  person, ascertaining the person’s response, and scoring a person according to an algorithm are steps that were traditionally performed between human beings, such as those performed by a physician when observing and diagnosing a patient, and have been found to be directed towards at least managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
That is, other than reciting a computation device and graphical user interface, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the generic computer recited with a high level of generality, administering an assessment may be performed by a person either mentally, or with pen and paper. Although the claim recites a “specifically configured processor”, there is no indication of what this configuration this, either from the claims or the Specification as originally filed. Instead, this computer processor has been invoked with a high level of generality to implement the abstract concept in a post hoc manner.
The steps of assigning a patient does not even recite any computer at all, and therefore may be performed by a person either mentally, or with pen and paper (such as recording assignment of a patient to particular category).
Accordingly, the claim has been found to be directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) no additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-6 reciting limitations further defining the assessment and diagnosis of the patient, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
computational device and a graphical user interface;
within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The Specification as originally filed in parent application 62820490 filed on 19 March 2019 discloses (page 7 paragraph 033, emphasis added):
Each computing device within the present system 20 is generally known to a person of ordinary skill in the art, and each may include a processor, a bus for communicating information, a main memory coupled to the bus for storing information and instructions to be executed by the processor and for storing temporary variables or other intermediate information during the execution of instructions by processor, a static storage device or other non-transitory computer readable medium for storing static information and instructions for the processor, and a storage device, such as a hard disk, may also be provided and coupled to the bus for storing information and instructions.

The computer amounts to mere instructions to apply an exception (such as recitation of a generic computer with a high level of generality amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
Similarly, the graphical user interface is used to display data, which is a known and generic function of a generic computer.
Similarly, this Specification discloses (page 8 paragraph 0034, emphasis added):
It should also be noted that the terms "patient device" (and equivalent names for computing devices that describe the user) are intended to include any type of computing or electronic device now known or later developed, such as desktop computers, mobile phones, smartphones, laptop computers, tablet computers, virtual reality systems, personal data assistants, gaming devices, unattended terminals, access control devices, point of interaction ("POI") systems, etc.

And again discloses (page 8 paragraph 0036, emphasis added):
Although the computing devices are illustrated schematically as laptops, the computing devices may include desktops, tablets, cellular devices (e.g., smart phones, such as iOS devices, ANDROID devices, WINDOWS devices, and the like), or any other computing device now known or later developed. Further, although the patient response device 28 is illustrated as a hand-held response device, the patient P can enter a response into the system 20 in a number of ways, including interacting with a touchscreen (e.g., touching a user interface element, such as a button, etc.), a verbal input (€.g., speaking into the microphone, with the response analyzed by known speech recognition systems, etc.), a keyboard input (Such as, typing a response word or series of characters, or contacting a particular key to register a response, etc.), or other input means now known or later developed.

Accordingly, the claimed invention is directed towards the abstract concept as discussed above and incorporated herein, and the recited computing environment generally links the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h)
Dependent claim(s) recite(s) no additional subject matter.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: computational device and a graphical user interface; within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Additionally, Ghajar (20050177065) discloses a system for testing a subject’s reaction time responsive to a stimulus (Figure 1-2b), with disclosure to general principles and practical applications in a manner that is considered to be well-understood, routine, and conventional in the art (page 4 paragraph 0044 illustrating generalized teachings that may be implemented by one of ordinary skill in the art in a variety of manners). 
Dependent claim(s) do not recite(s) any additional subject matter. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 7 recites:
A method of determining a psychotic disorder of an individual using a non-invasive computational device-based test, the method comprising: 
a. 	receiving information about the individual into a latent inhibition test program running on a computational device, the information including: 
i. 	whether this is an initial assessment or a subsequent assessment; 
ii. 	whether or not the individual is currently experiencing psychotic symptoms; 
iii. 	whether or not the individual has a history of a psychotic disorder; and/or 
iv. 	whether or not the individual has a history of resistance to anti-psychotic drug treatment 
b. 	having the individual perform a latent inhibition assessment using the latent inhibition test program running on the computational device and a graphical user interface coupled thereto with which the user interacts, the latent inhibition assessment comprising a pre-exposure phase and a test phase, 
i. 	wherein the pre-exposure phase includes, 
presenting the individual with a first set of directions for how to respond to each stimulus of a first group of stimuli, wherein the first set of directions include pre-exposure phase instructions which require the individual to respond to each stimulus of the first group of stimuli in a defined manner; 
presenting the individual with a random order of the first group of stimuli, each stimulus being presented for a presentation time between 10 msec to 10,000 msec with an optional interval time between each stimulus of 1 msec to 10,000 msec, wherein the first group of stimuli comprises a plurality of stimuli including at least one preexposed stimulus and one or more neutral stimuli, wherein the at least one preexposed stimulus is a pre-target stimulus; 
ii. 	wherein the test phase which includes, 
presenting the individual with a second set of directions for how to respond to each stimulus of a second group of stimuli, wherein the second set of directions include test phase instructions which require the individual to anticipate the occurrence of a target stimulus; 
presenting the individual with the second group of stimuli, each stimulus being presented for a presentation time between 10 msec to 10,000 msec with an interval time between each stimulus of 1 msec to 10,000 msec, wherein the second group of stimuli comprises a plurality of stimuli including the at least one preexposed stimuli, a non-preexposed stimulus, the target stimulus, and the one or more neutral stimuli, wherein the nonpreexposed stimulus is a pre-target stimulus that was not shown during the pre-exposure phase;
recording and analyzing the individual's interaction with the graphical user interface following presentation of each stimulus from the second group of stimuli by
measuring a response time associated with each stimulus from the plurality of stimuli to determine a target anticipated response, wherein an anticipatory response to the target stimulus of less than the sum of the presentation time and interval time according to the second set of directions is indicative that the individual anticipated the occurrence of the target stimulus, and wherein an anticipatory response to the target stimulus of equal to or more than the sum of the presentation time and interval time according to the second set of directions is indicative that the individual failed to anticipate the occurrence of the target stimulus; 
c. 	measuring a latent inhibition response of the individual by calculating a latent inhibition score by modeling each target anticipated response in one or more statistical analyses within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor, the one or more statistical analyses comprising 
i. 	determining one or more reaction times associated with each target stimulus from the plurality of stimuli, 
ii. 	determining a number of anticipatory responses indicative that the individual anticipated the occurrence of the target stimulus, 
iii. 	determining a number of anticipatory responses indicative that the individual failed to anticipate the occurrence of the target stimulus, 
iv. 	determining a percentage of anticipatory responses indicative that the individual anticipated the occurrence of the target stimulus, 
v. 	determining a percentage of anticipatory responses indicative that the individual failed to anticipate the occurrence of the target stimulus, or 
vi. 	determining an accuracy sensitivity d', wherein the calculated latent inhibition score is used to classify whether the individual exhibited an attenuated latent inhibition response, a normal latent inhibition response or an enhanced latent inhibition response from the latent inhibition score; and
d. 	diagnosing the psychotic disorder of the individual based on the latent inhibition score.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of displaying a stimulus to  person, ascertaining the person’s response, and scoring a person according to an algorithm are steps that were traditionally performed between human beings, such as those performed by a physician when observing and diagnosing a patient, and have been found to be directed towards at least managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
That is, other than reciting a computation device and graphical user interface, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the generic computer recited with a high level of generality, administering an assessment may be performed by a person either mentally, or with pen and paper. Although the claim recites a “specifically configured processor”, there is no indication of what this configuration this, either from the claims or the Specification as originally filed. Instead, this computer processor has been invoked with a high level of generality to implement the abstract concept in a post hoc manner.
The steps of diagnosing a patient does not even recite any computer at all, and therefore may be performed by a person either mentally, or with pen and paper (such as recording assignment of a patient to particular category).
Accordingly, the claim has been found to be directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) no additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 8-13 reciting limitations further defining the assessment and diagnosis of the patient, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
computational device and a graphical user interface;
within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The Specification as originally filed in parent application 62820490 filed on 19 March 2019 discloses (page 7 paragraph 033, emphasis added):
Each computing device within the present system 20 is generally known to a person of ordinary skill in the art, and each may include a processor, a bus for communicating information, a main memory coupled to the bus for storing information and instructions to be executed by the processor and for storing temporary variables or other intermediate information during the execution of instructions by processor, a static storage device or other non-transitory computer readable medium for storing static information and instructions for the processor, and a storage device, such as a hard disk, may also be provided and coupled to the bus for storing information and instructions.

The computer amounts to mere instructions to apply an exception (such as recitation of a generic computer with a high level of generality amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
Similarly, the graphical user interface is used to display data, which is a known and generic function of a generic computer.
Similarly, this Specification discloses (page 8 paragraph 0034, emphasis added):
It should also be noted that the terms "patient device" (and equivalent names for computing devices that describe the user) are intended to include any type of computing or electronic device now known or later developed, such as desktop computers, mobile phones, smartphones, laptop computers, tablet computers, virtual reality systems, personal data assistants, gaming devices, unattended terminals, access control devices, point of interaction ("POI") systems, etc.

And again discloses (page 8 paragraph 0036, emphasis added):
Although the computing devices are illustrated schematically as laptops, the computing devices may include desktops, tablets, cellular devices (e.g., smart phones, such as iOS devices, ANDROID devices, WINDOWS devices, and the like), or any other computing device now known or later developed. Further, although the patient response device 28 is illustrated as a hand-held response device, the patient P can enter a response into the system 20 in a number of ways, including interacting with a touchscreen (e.g., touching a user interface element, such as a button, etc.), a verbal input (€.g., speaking into the microphone, with the response analyzed by known speech recognition systems, etc.), a keyboard input (Such as, typing a response word or series of characters, or contacting a particular key to register a response, etc.), or other input means now known or later developed.

Accordingly, the claimed invention is directed towards the abstract concept as discussed above and incorporated herein, and the recited computing environment generally links the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h)
Dependent claim(s) recite(s) no additional subject matter.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: computational device and a graphical user interface; within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Also, Ghajar discloses a system for testing a subject’s reaction time responsive to a stimulus (Figure 1-2b), with disclosure to general principles and practical applications in a manner that is considered to be well-understood, routine, and conventional in the art, as discussed above and incorporated herein.
Dependent claim(s) do not recite(s) any additional subject matter. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 14 recites:
A method of recommending a therapy to treat an individual with a psychotic disorder using a non- invasive computational device-based test, the method comprising: 
a. 	receiving information about the individual into a latent inhibition test program running on a computational device, the information including: 
i. 	whether this is an initial assessment or a subsequent assessment; 
ii. 	whether or not the individual is currently experiencing psychotic symptoms; 
iii. 	whether or not the individual has a history of a psychotic disorder; and/or 
iv. 	whether or not the individual has a history of resistance to anti-psychotic drug treatment 
b. 	having the individual perform a latent inhibition assessment using the latent inhibition test program running on the computational device and using a graphical user interface coupled thereto with which the individual interacts, the latent inhibition assessment comprising a pre-exposure phase and a test phase, 
i. 	wherein the pre-exposure phase includes, 
presenting the individual with a first set of directions for how to respond to each stimulus of a first group of stimuli, wherein the first set of directions include pre-exposure phase instructions which require the individual to respond to each stimulus of the first group of stimuli in a defined manner; 
presenting the individual with a random order of the first group of stimuli, each stimulus being presented for a presentation time between 10 msec to 10,000 msec with an optional interval time between each stimulus of 1 msec to 10,000 msec, wherein the first group of stimuli comprises a plurality of stimuli including at least one preexposed stimulus and one or more neutral stimuli, wherein the at least one preexposed stimulus is a pre-target stimulus; 
ii. 	wherein the test phase includes, 
presenting the individual with a second set of directions for how to respond to each stimulus of a second group of stimuli, wherein the second set of directions include test phase instructions which require the individual to anticipate the occurrence of a target stimulus; 
presenting the individual with the second group of stimuli, each stimulus being presented for a presentation time between 10 msec to 10,000 msec with an interval time between each stimulus of 1 msec to 10,000 msec, wherein the second group of stimuli comprises a plurality of stimuli including the at least one preexposed stimuli, a non-preexposed stimulus, the target stimulus, and the one or more neutral stimuli, wherein the non-preexposed stimulus is a pre-target stimulus that was not shown during the pre-exposed phase; 
recording and analyzing the individual's interaction with the graphical user interface following presentation of each stimulus from the second group of stimuli by 
measuring a response time associated with each stimulus from the plurality of stimuli to determine a target anticipated response, wherein an anticipatory response to the target stimulus of less than the sum of the presentation time and interval time according to the second set of directions is indicative that the individual anticipated the occurrence of the target stimulus, and wherein an anticipatory response to the target stimulus of equal to or more than the sum of the presentation time and interval time according to the second set of directions is indicative that the individual failed to anticipate the occurrence of the target stimulus; 
c.	measuring a latent inhibition response of the individual by calculating a latent inhibition score by modeling each target anticipated response in one or more statistical analyses within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor, the one or more statistical analyses comprising 
i. 	determining one or more reaction times associated with each target stimulus from the plurality of stimuli, 
ii. 	determining a number of anticipatory responses indicative that the individual anticipated the occurrence of the target stimulus, 
iii. 	determining a number of anticipatory responses indicative that the individual failed to anticipate the occurrence of the target stimulus, 
iv. 	determining a percentage of anticipatory responses indicative that the individual anticipated the occurrence of the target stimulus, 
v. 	determining a percentage of anticipatory responses indicative that the individual failed to anticipate the occurrence of the target stimulus, or 
vi. 	determining an accuracy sensitivity d', wherein the calculated latent inhibition score is used to classify whether the individual exhibited an attenuated latent inhibition response, a normal latent inhibition response or an enhanced latent inhibition response from the latent inhibition score; and
d. 	identifying a recommended therapy to treat an individual based on the latent inhibition score, the recommended therapy including either i) no therapy recommendation; or ii) treating with a pro-cognitive drug, treating with an anti-psychotic drug, treating with clozapine or an alternative drug for treatment-resistant psychotic symptoms, or any combination thereof.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of displaying a stimulus to  person, ascertaining the person’s response, and scoring a person according to an algorithm are steps that were traditionally performed between human beings, such as those performed by a physician when observing and diagnosing a patient, and have been found to be directed towards at least managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
That is, other than reciting a computation device and graphical user interface, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the generic computer recited with a high level of generality, administering an assessment may be performed by a person either mentally, or with pen and paper. Although the claim recites a “specifically configured processor”, there is no indication of what this configuration this, either from the claims or the Specification as originally filed. Instead, this computer processor has been invoked with a high level of generality to implement the abstract concept in a post hoc manner.
The steps of recommending a treatment does not even recite any computer at all, and therefore may be performed by a person either mentally, or with pen and paper (such as recording assignment of a patient to particular category).
Accordingly, the claim has been found to be directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) no additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 15-20 reciting limitations further defining the assessment and diagnosis of the patient, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
computational device and a graphical user interface;
within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The Specification as originally filed in parent application 62820490 filed on 19 March 2019 discloses (page 7 paragraph 033, emphasis added):
Each computing device within the present system 20 is generally known to a person of ordinary skill in the art, and each may include a processor, a bus for communicating information, a main memory coupled to the bus for storing information and instructions to be executed by the processor and for storing temporary variables or other intermediate information during the execution of instructions by processor, a static storage device or other non-transitory computer readable medium for storing static information and instructions for the processor, and a storage device, such as a hard disk, may also be provided and coupled to the bus for storing information and instructions.

The computer amounts to mere instructions to apply an exception (such as recitation of a generic computer with a high level of generality amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
Similarly, the graphical user interface is used to display data, which is a known and generic function of a generic computer.
Similarly, this Specification discloses (page 8 paragraph 0034, emphasis added):
It should also be noted that the terms "patient device" (and equivalent names for computing devices that describe the user) are intended to include any type of computing or electronic device now known or later developed, such as desktop computers, mobile phones, smartphones, laptop computers, tablet computers, virtual reality systems, personal data assistants, gaming devices, unattended terminals, access control devices, point of interaction ("POI") systems, etc.

And again discloses (page 8 paragraph 0036, emphasis added):
Although the computing devices are illustrated schematically as laptops, the computing devices may include desktops, tablets, cellular devices (e.g., smart phones, such as iOS devices, ANDROID devices, WINDOWS devices, and the like), or any other computing device now known or later developed. Further, although the patient response device 28 is illustrated as a hand-held response device, the patient P can enter a response into the system 20 in a number of ways, including interacting with a touchscreen (e.g., touching a user interface element, such as a button, etc.), a verbal input (€.g., speaking into the microphone, with the response analyzed by known speech recognition systems, etc.), a keyboard input (Such as, typing a response word or series of characters, or contacting a particular key to register a response, etc.), or other input means now known or later developed.

Accordingly, the claimed invention is directed towards the abstract concept as discussed above and incorporated herein, and the recited computing environment generally links the abstract idea to a particular technological environment or field of use. MPEP 2106.05(h)
Dependent claim(s) recite(s) no additional subject matter.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: computational device and a graphical user interface; within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Also, Ghajar discloses a system for testing a subject’s reaction time responsive to a stimulus (Figure 1-2b), with disclosure to general principles and practical applications in a manner that is considered to be well-understood, routine, and conventional in the art, as discussed above and incorporated herein.
Dependent claim(s) do not recite(s) any additional subject matter. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Subject Matter Free of Prior Art
Claim(s) 1-20 distinguish(es) over the prior art for the following reasons.

The following is a statement of reasons for the subject matter free of prior art:

Claim 1: the primary reason for the indication of subject matter free of prior art is the inclusion of the following limitations in the combination as recited in the abstract concept and not found in the closest available prior art of record:
presenting the individual with a random order of the first group of stimuli, each stimulus being presented for a presentation time between 10 msec to 10,000 msec with an optional interval time between each stimulus of  1 msec to 10,000 msec, wherein the first group of stimuli comprises a plurality of stimuli including at least one preexposed stimulus and one or more neutral stimuli, wherein the at least one preexposed stimulus is a pre-target stimulus;
presenting the individual with the second group of stimuli, each stimulus being presented for a presentation time between 10 msec to 10,000 msec with an interval time between each stimulus of 1 msec to 10,000 msec, wherein the second group of stimuli comprises a plurality of stimuli including the at least one preexposed stimuli, a non-preexposed stimulus, the target stimulus, and the one or more neutral stimuli, wherein the non-preexposed stimulus is a pre-target stimulus that was not shown during the pre-exposure phase;
recording and analyzing the individual's interaction with the graphical user interface following presentation of each stimulus from the second group of stimuli by measuring a response time associated with each stimulus from the plurality of stimuli to determine a target anticipated response, wherein an anticipatory response to the target stimulus of less than the sum of the presentation time and interval time according to the second set of directions is indicative that the individual anticipated the occurrence of the target stimulus, and wherein an anticipatory response to the target stimulus of equal to or more than the sum of the presentation time and interval time according to the second set of directions is indicative that the individual failed to anticipate the occurrence of the target stimulus;
b. 	measuring a latent inhibition response of the individual by calculating a latent inhibition score by modeling each target anticipated response in one or more statistical analyses within a computing environment in which a plurality of data processing components are executed in conjunction with at least one specifically configured processor, the one or more statistical analyses comprising 
i.	 determining one or more reaction times associated with each target stimulus from the plurality of stimuli, 
ii. 	determining a number of anticipatory responses indicative that the individual anticipated the occurrence of the target stimulus, 
iii. 	determining a number of anticipatory responses indicative that the individual failed to anticipate the occurrence of the target stimulus, 
iv. 	determining a percentage of anticipatory responses indicative that the individual anticipated the occurrence of the target stimulus, 
v. 	determining a percentage of anticipatory responses indicative that the individual failed to anticipate the occurrence of the target stimulus, or 
vi. 	determining an accuracy sensitivity d', wherein the calculated latent inhibition score is used to classify whether the individual exhibited an attenuated latent inhibition response, a normal latent inhibition response or an enhanced latent inhibition response from the latent inhibition score, and determining whether the individual exhibited an attenuated latent inhibition response, a normal latent inhibition response or an enhanced latent inhibition response from the latent inhibition score.

The closest available prior art of record are as follows:

Granger  (Enhanced latent inhibition in high schizotypy individuals, filed by Applicant on 24 June 2020) discloses a relationship between latent inhibition and schizotypy (Abstract, Introduction) and associated methodology to measure response time (see at least Figure 1) and associated scoring algorithm (see at least Figure 2); however, Granger does not fairly teach or suggest displaying the pre-target stimulus as not being shown during the pre-exposure phase, calculating the anticipatory response as claimed, and performing at least one of the claimed statistical analyses.

Forbes (20110020778) discloses a visual display system capable of displaying stimuli and measuring a response time thereto (Abstract, Figure 13); however, Forbes does not fairly teach or suggest displaying the pre-target stimulus as not being shown during the pre-exposure phase, calculating the anticipatory response as claimed, and performing at least one of the claimed statistical analyses.

Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention.  For this reason, claim 1 would be found to be subject matter free of prior art.

Claim(s) 2-6: this/these claim(s) would also be found to be subject matter free of prior art for at least the same rationale as applied to parent claim 1 above, and incorporated herein.

As per claim(s) 7-20, this/these claim(s) would also be found to be subject matter free of prior art for substantially similar rationale as applied to claim(s) 1-6 above, and incorporated herein.

Response to Arguments
In the Remarks filed on 22 June 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 34 Applicant argues the claims improve diagnoses of serious mental health conditions that are initially mis-diagnosed in screenings by professionals and result in potential significant harm.
In making this argument, Applicant does not specifically point to which claim limitations that, when read in light of the Specification as originally filed, would provide notice of the purported improvement to one of ordinary skill in the art.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. MPEP 2106.05(a)
In this case, Applicant’s argument amounts to mere allegations of a general improvement, without any specific reference to the Specification and/or any claim limitations.

On page 33 Applicant further asserts significant improvement upon existing technological processes by assessing responses and calculating a score, as well as directing treatment programs, diagnosing psychotic disorders, and prescribing treatments.
As identified in the section above and incorporated herein, the argued limitations have been identified as part of the abstract concept.
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. MPEP 2106.05(a)
Here, the steps of processing the responses, calculating the score, and performing further steps, e.g. classifying a patient, diagnosing the disorder, recommending treatments, have been identified as part of the abstract concept. Accordingly, these limitations per se cannot provide technical improvement.
When viewed as a whole, the additional elements, e.g. generic computer and GUI, fail to provide a technical improvement, either to the computer itself or to a related technology.

On page 34-35 Applicant argues that the steps of presenting a stimuli with a display interval, recording the response, and processing to generate a score cannot be performed without computational devices and software.
Examiner disagrees. As claimed, displaying a stimulus, a picture or letter with a displaying time of up to 10,000 msec, i.e. 10 seconds, is well within the level of human perception, for example. Similarly, the algorithm used to perform the scoring could be performed in the human mind either mentally or with pen and paper.
Applicant provided no evidence that would dissuade such findings by one of ordinary skill in the art.
Similarly, the addition of generic computer components in a post hoc manner does not provide eligibility because the patentability of the claims do not depend on the computer and associated hardware, as discussed above and incorporated herein (see discussion regarding Specification disclosing the use of known or future-devised computer components to implement the disclosed invention).

On age 35 Applicant appears to argue that the claims are more “involved”, and therefore could not be directed towards an abstract concept.
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. MPEP 2106.04
In this case, although the abstract concept may be “involved”, the limitations identified in the section above and still held to be directed towards an abstract concepts, and the additional elements fail to provide eligibility, as discussed above and incorporated herein, and Applicant has not made any showing why the identified limitations would not be directed towards an abstract concept.

Applicant’s argument on page 35-26 regarding the advantages of the algorithm merely rehashes arguments previously addressed above, and incorporated herein.

	On page 36 Applicant argues that the claims integrates the abstract concept into a practical application.
	Applicant’s attention is directed to MPEP 2106.04(d)(2), which discloses that eligibility can turn on the particularity or generality of the treatment. As claimed, the claimed invention merely provide treatment for any identified disorders, and has been found to be similar to the limitation of “administering a suitable medication to a patient".
	As claimed, the steps of further treating the patient, e.g. assigning a clinical trial/study, diagnosing a disorder, recommending a treatment, are not particular, but are instead merely instructions to “apply” the exception in a generic way.
	For this reason, this argument is not found persuasive.

On page 36 Applicant further argues that the claims provide significantly more.
As discussed above, Applicant does not state why measuring an individual’s response using known or futured-devised patient response devices (from the discussion above with respect to the Specification as originally filed) and then using the measured data to calculate a score would provide significantly more.
Instead, the mere involvement of generic computer to measure response time (which the Office has demonstrated as being well-understood, routine, and conventional in the art, see at least Ghajar) would not provide significantly more than the abstract concept.
During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132  must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. MPEP 2106.05(a)

For the reasons stated above, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gallagher (20160038463) discloses measuring latent inhibition in rats (see at least Figure 1).
	Gerber (20040014095) discloses measuring latent inhibition as a predictor for schizophrenia (Figure 4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626